DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is written to depend from claim 18. There is no claim 18 in the application and for examining purposes claim 12 has been interpreted to depend from claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first and third rsp holes” and “second and fourth rsp holes”. It is unclear as to what rsp refers to with regard to the holes. There is no previous explanation for the rsp abbreviation in the claim before the use of “rsp”. This leaves the claims vague and indefinite.  

Claim 13 recites “first and third rsp holes” and “second and fourth rsp holes”. It is unclear as to what rsp refers to with regard to the holes. There is no previous explanation for the rsp abbreviation in the claim before the use of “rsp”. This leaves the claims vague and indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igwemezie (US 2010/0096468).
Igwemezie discloses a rail splice kit comprised of an arcuate plate, shown in profile in figure 3a and in a cut away view in figure 3b. The plate, rail and bolts are constructed of steel and the plate is further comprised of a series of holes. First and third holes, depicted at the left of figure 3a and to the left of the seam between the two rail sections 44. Second and fourth holes are depicted to the right of figure 3a and to the right of the seam. The holes of the plate along with respective holes in the rail, as shown in the cut away view of figure 3b and the plate and rail are secured by bolts .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igwemezie (US 2010/0096468).
Igwemezie discloses the rail splice pate as described above. However, Igwemezie does not specifically show size dimensions for the holes of diameters of the bolts. It is well known in the art that rail plates and bolts can come in varying sizes and therefore it would have been an obvious design choice to one of ordinary skill in the art to have applied holes in the plate at 33/32 inch and bolts at 1 inch in diameter. The design choice of the size would lead to the expected result of allowing for a unifo9rm sizing down the lien to allow for more secure and efficient repairs of the rails. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roskamp (US 2007/0084943), Loomer (US 6,125,765), Lanzer (US 5,842,637), Nelson (US 3,494,553) and Hedrick (US 2,894,690) all disclose types of rail splice assemblies.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




February 24, 2021